PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/403,541
Filing Date: 11 Jan 2017
Appellant(s): Stiebel Eltron GmbH & Co.KG



__________________
Eugene LeDonne, Attorney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 6, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 5, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
It is argued on page 7 that the claims require deactivating the operation of the heat pump device, and this limitation is not met by Ellingham.
As recited in the claims amended September 2, 2021, the fan is explicitly part of the heat pump device. This means the deactivation of the fan is deactivation of an operation of the heat pump device. 
Furthermore, the specification does not clearly indicate what “deactivating the operation of the heat pump device for a predetermined time interval” actually means. Paragraph [0021] (found on page 5) of the specification of the instant application states that defrosting can be performed by deactivating the compressor while the fan is still in operation, and then the compressor can be reactivated. This is described in a general sense, and is not specific to any operating mode, and is not described as what the defrosting mode must be, but as what it can be.
Paragraph [0029] (found on page 7 of the specification of the instant application) describes the fourth operating mode, but only using the general reference to “the operation of the heat pump device”, and is not specific as to what the operation of the heat pump device, or the deactivation of the operation of the heat pump device, means. This means that, as read in light of the specification, “operation of the heat pump device” in the claims does not clearly indicate which specific components, such as the fan and the compressor, are necessarily included in the recited deactivation of operation, and does not clearly mean all operation of all components or any specific type of operation of any components. 
Furthermore, as explicitly noted in the Advisory action of October 5, 2021, if deactivation of the compressor specifically, instead of the heat pump device, had been recited, the examiner could have rejected it using any of Mandel et al (US Patent Application Publication No. 2002/0104325), Fu et al (US Patent Application Publication No. 2003/0115892), and Rafalovich (US Patent Application Publication No. 2003/0182951), which each explicitly disclose deactivating the compressor of a heat pump as part of the defrost cycle.

It is argued on page 7 that the electrical heating element of Ellingham, which is used to defrost the heat pump of Ellingham, is part of the heat pump system of Ellingham, and therefore the heat pump device cannot be considered to be deactivated while the electrical heating element is on. However, the applicant’s own electrical heating element is both disclosed and claimed to be part of the applicant’s heat pump system. See, for example, claim 4. Therefore, it is clear that activation of the heating element of the heat pump system does not preclude deactivation of the heat pump device.

It is argued on page 7 that because the fan of Ellingham is deactivated after a period of time after the auxiliary heater element is activated, Ellingham does not disclose the feature of “deactivating the fan and activating the operation of the electrical heating element”. It is unclear why the feature of activating the auxiliary heating element and deactivating the fan is not considered by the appellant to be deactivating the fan and activating operation of the electrical heating element.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.K.C/Patent Examiner, Art Unit 3763      

                                                                                                                                                                                                  Conferees:
/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763 
                                                                                                                                                                                                       /IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.